Citation Nr: 1101248	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-38 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran testified at a hearing at the RO before the 
undersigned in November 2010.  A transcript of the proceeding is 
of record. 

The issue has been recharacterized as indicated on the title page 
to comport with the medical evidence of record.


FINDING OF FACT

Anxiety disorder, NOS, with PTSS began in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has related that many incidents of exposure combat 
while serving in Vietnam during the Tet Offensive has essentially 
caused his current acquired psychiatric disorder.  Several of the 
incidents have been verified by his unit records.

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.304.  If a chronic disease such as a psychosis 
manifests to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. § 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant must 
submit: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, and 
(3) competent evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by competent evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of PTSD must comply with the 
criteria set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM- IV).  See, generally, Cohen, supra; 38 C.F.R. § 
4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by recognized 
military combat citations or other official records.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 
389 (Fed.Cir. 1996).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If VA 
determines the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, as in this case, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

Two VA examiners have noted that the Veteran does not have the 
symptomatology to establish a diagnosis of PTSD stemming from his 
verified combat stressors during the Vietnam Conflict.  Without a 
diagnosis of PTSD, service connection for PTSD is not warranted. 

However, the examiner who conducted the January 2008 post-
traumatic stress program (PTSP) psychological testing opined that 
his inservice combat experiences caused his current anxiety 
disorder, NOS, with PTSS.  Therefore, service connection for 
anxiety disorder, NOS, with PTSS is warranted.

The Board is granting service connection for his only diagnosed 
psychiatric disorder, anxiety disorder, NOS, with PTSS, and this 
is the greatest benefit the Veteran can receive under the 
circumstances.  Any failure to notify or assist him is 
inconsequential and, therefore, at most, no more than harmless 
error.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


